Appeal from a *1587judgment of the County Court of Albany County (Breslin, J.), rendered December 4, 2008, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a multiple-count indictment, defendant pleaded guilty to burglary in the second degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second violent felony offender to nine years in prison, to be followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.E, Lahtinen, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.